PER CURIAM.
From our examination and consideration of the record in this case we do not find that the appellant, complainant in the court below, shows any case for the reformation, rescinding, or cancellation of the contract in suit. The reasons given by the District Judge, in which we'mainly concur, fully support the decree rendered. On the cross-appeal we concur with the District Judge in disallowing the liquidated damages claimed.
The decree appealed from is affirmed, and, as both parties appealed, using the same transcript, the costs in this court are equally divided.